EXHIBIT 10.1

CONFORMED COPY

 

 

AMENDMENT NO. 2 dated as of May 28, 2009 (this “Amendment”), to the Credit
Agreement dated as of October 4, 2004, as amended by Amendment No. 1 and
Agreement with respect thereto dated as of December 21, 2004 (as so amended, the
“Credit Agreement”), among VISANT CORPORATION, a Delaware corporation (the
“Borrower”), JOSTENS CANADA LTD., a Manitoba corporation (the “Canadian
Borrower”), VISANT SECONDARY HOLDINGS CORP., a Delaware corporation
(“Holdings”), the lending institutions from time to time parties thereto (each a
“Lender” and, collectively, the “Lenders”), CREDIT SUISSE, as Administrative
Agent (in such capacity, the “Administrative Agent”), and CREDIT SUISSE, TORONTO
BRANCH, as Canadian Administrative Agent.

A. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement.

B. The Borrower has requested that the Credit Agreement be amended, and the
Required Lenders, which include each of the Continuing Revolving Credit Lenders
(as defined below) and Additional Revolving Credit Lenders (as defined below),
have agreed to amend the Credit Agreement, on the terms and subject to the
conditions set forth herein, to, among other things, (i) extend the maturity
date of the Revolving Credit Commitments of each of the Lenders listed on
Schedule 1 hereto as a Continuing Revolving Credit Lender (each, a “Continuing
Revolving Credit Lender” and, collectively, the “Continuing Revolving Credit
Lenders”) and each Person listed on Schedule 1 hereto as an Additional Revolving
Credit Lender (each, an “Additional Revolving Credit Lender” and, collectively,
the “Additional Revolving Credit Lenders”), (ii) permit the Borrower to
terminate all other Revolving Credit Commitments, including, without limitation,
all of the Revolving Credit Commitments held (immediately after giving effect to
the provisions of Section 1(a) hereof) as of the Second Amendment Effective Date
(as defined below) by each Lender that is not a Continuing Revolving Credit
Lender or Additional Revolving Credit Lender (each, an “Exiting Revolving Credit
Lender” and, collectively, the “Exiting Revolving Credit Lenders”) and
(iii) increase the Applicable ABR Margin, Applicable LIBOR Margin, Applicable
Stamping Fee and Commitment Fee Rate with respect to Revolving Credit Loans,
Swingline Loans and Revolving Credit Commitments, in each case to the extent
applicable, effective as of the Second Amendment Effective Date (as defined
below).

C. Each existing Lender with outstanding Tranche C Term Loans and/or Revolving
Credit Commitments that executes and delivers a signature page to this Amendment
will be deemed to have agreed, effective as of the Second Amendment Effective
Date, to all terms of this Amendment and the transactions contemplated thereby,
including, without limitation, the transactions contemplated by the terms of
Section 1(a) hereof.



--------------------------------------------------------------------------------

Accordingly, in consideration of the foregoing and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

SECTION 1. Assignments. (a) On and as of the Second Amendment Effective Date,
immediately prior to the effectiveness of each of the amendments, waivers and
consents of or under the Credit Agreement provided for in this Amendment (other
than any such amendment, waiver or consent to extent the same is construed as
being provided for solely in this Section 1(a)), a portion of the interests
(including with respect to participations in outstanding Letters of Credit),
then held, in the Revolving Credit Commitments, by (i) each Exiting Revolving
Credit Lender that has as of such time executed and delivered a signature page
to this Amendment (each, a “Specified Exiting Revolving Credit Lender” and,
collectively, the “Specified Exiting Revolving Credit Lenders”) and (ii) certain
of the Continuing Revolving Credit Lenders shall, in each case, automatically
and without any further action being required, be assigned and transferred to,
and assumed by, certain of the Continuing Revolving Credit Lenders and each of
the Additional Revolving Credit Lenders, which portion in each case shall be
such as is then necessary in order that, immediately after giving effect to all
such assignments and assumptions, the Revolving Credit Commitments held by the
Continuing Revolving Credit Lenders and the Additional Revolving Credit Lenders
will be as set forth on Schedule 1 hereto. Each Additional Revolving Credit
Lender and Continuing Revolving Credit Lender assuming interests of any type
under this Section 1(a) shall be deemed to have assumed such interests from each
Specified Exiting Revolving Credit Lender and Continuing Revolving Credit Lender
assigning interests of such type ratably in accordance with the amounts of such
interests assigned by such Specified Exiting Revolving Credit Lenders and
Continuing Revolving Credit Lenders. The assignments and assumptions provided
for in this Section 1(a) (i) shall be without recourse, warranty or
representation, except that each Specified Exiting Revolving Credit Lender and
Continuing Revolving Credit Lender (x) assigning any interests shall be deemed
to have represented that it is the legal and beneficial owner of the interests
assigned by it and that such interests are free and clear of any adverse claim
and (y) assuming any interests in respect of the Canadian Revolving Credit
Commitments shall be deemed to have represented that such assumption complies
with all applicable requirements of Section 13.6(b)(ii)(E) and (ii) shall not
require any payment by any Exiting Revolving Credit Lender, Continuing Revolving
Credit Lender or Additional Revolving Credit Lender. To facilitate the foregoing
assignments and assumptions, the Borrowers shall ensure that on the Second
Amendment Effective Date there shall be outstanding no Revolving Credit Loans.

(b) On the Second Amendment Effective Date, after giving effect to the
provisions of Section 1(a) above and to the amendments and waivers or under the
Credit Agreement provided for in this Section 1 and in Sections 2 and 4 of this
Amendment, the Revolving Credit Commitments, other than those reflected on
Schedule 1 hereto, shall, automatically and without any further action being
required, be permanently terminated, and the Borrowers shall pay by wire
transfer of immediately available funds to the Administrative Agent, for the
accounts of (i) the Specified Exiting Revolving Credit Lenders and Continuing
Revolving Credit Lenders

 

2



--------------------------------------------------------------------------------

who assigned any portion of their respective Revolving Credit Commitments
pursuant to Section 1(a) above and (ii) the Exiting Revolving Credit Lenders and
Continuing Revolving Credit Lenders whose Revolving Credit Commitments (after
giving effect to the assignments provided for in Section 1(a) above) are so
terminated (whether in whole or in part), in each case the accrued but unpaid
commitment fees owing pursuant to Section 4.1 of the Credit Agreement in respect
of such Revolving Credit Commitments so assigned or terminated, as applicable.

(c) Each of the parties hereto hereby (i) consents to the assignments and
assumptions provided for in paragraph (a) above and, notwithstanding anything to
the contrary in Section 13.6 of the Credit Agreement or otherwise, to the manner
in which such assignments are effected pursuant to this Amendment,
(ii) notwithstanding anything to the contrary in Section 13.6 of the Credit
Agreement or otherwise, agrees that (A) each Additional Revolving Credit Lender
and Continuing Revolving Credit Lender that is assuming interests in the
Revolving Credit Commitments pursuant to paragraph (a) above are assignees of
the Specified Exiting Revolving Credit Lenders and certain Continuing Revolving
Credit Lenders and that such assignees are permitted under Credit Agreement and
(B) each Additional Revolving Credit Lender and each such Continuing Revolving
Credit Lender shall have all the rights and obligations of a Lender under the
Credit Agreement, including, without limitation, with respect to the interests
assumed by it pursuant to such paragraph and (iii) waives in all respects the
provisions of Section 13.6 of the Credit Agreement to the extent that (I) such
provisions would otherwise be applicable to any assignment or assumption of
Revolving Credit Commitments contemplated by this Amendment and (II) any such
assignment or assumption as so contemplated would not otherwise comply with such
provisions. For the avoidance of doubt, each of the parties hereto hereby
further agrees that on and as of the Second Amendment Effective Date,
immediately after giving effect to the provisions of Section 1(a) above, any
executed copy of this Amendment shall be deemed, for all purposes of
Section 13.6 of the Credit Agreement, to be (I) an “Assignment and Acceptance”
with respect to each of the assignments provided for in Section 1(a) and (II) to
have been accepted and recorded, together with all other information and
documentation required in connection therewith, in the Register by the
Administrative Agent, in full compliance with all relevant requirements of
Section 13.6.

(d) On and as of the Second Amendment Effective Date, immediately after giving
effect to (x) the provisions of Section 1(a) above, (y) the amendments and
waivers or under the Credit Agreement provided for in Sections 2 and 4 of this
Amendment and (z) the provisions of Section 1(b) above, (i) the Revolving Credit
Commitments of each Revolving Credit Lender shall be as set forth in Schedule 1
hereto and (ii) each of the Exiting Revolving Credit Lenders shall cease to be a
party to the Credit Agreement as a Revolving Credit Lender and shall be released
from all further obligations thereunder and shall have no further rights to or
interest in any of the Collateral; provided, however, that each Exiting
Revolving Credit Lender shall continue to be entitled to any benefits it was
entitled to, and subject to any corresponding obligations it was subject to,
prior to such release pursuant to each of Section 2.10, 2.11, 3.5, 5.4 and 13.5
of the Credit Agreement.

 

3



--------------------------------------------------------------------------------

SECTION 2. Amendments to the Credit Agreement. The Credit Agreement is hereby
amended, effective immediately after giving effect to the provisions of
Section 1(a) above as of the Second Amendment Effective Date, as follows:

(a) Amendment of Section 1.1. Section 1.1 of the Credit Agreement is hereby
amended by:

(i) inserting the definitions of the following terms in appropriate alphabetical
order therein:

“Consolidated Gross Senior Secured Debt” shall mean, as of any date of
determination, the sum (without duplication) of (i) the aggregate principal
amount of the Term Loans outstanding at such date, (ii) the aggregate amount of
all Revolving Credit Commitments (whether used or unused) in effect under this
Agreement on such date, (iii) the aggregate principal amount of all other
Indebtedness of the Borrower and the Restricted Subsidiaries for borrowed money
outstanding on such date that is secured by a Lien on any property of the
Borrower or a Restricted Subsidiary (other than any Lien permitted under
Section 10.2(b) and any replacement, extension or renewal thereof permitted
under Section 10.2(e)) and (iv) all Capitalized Lease Obligations of the
Borrower and the Restricted Subsidiaries outstanding on such date, with all such
Indebtedness referred to in the preceding clauses (iii) and (iv) being
calculated on a consolidated basis in accordance with GAAP.

“Consolidated Gross Senior Secured Leverage Ratio” shall mean, as of any date of
determination, the ratio of (a) Consolidated Gross Senior Secured Debt as of the
last day of the relevant Test Period to (b) Consolidated EBITDA for such Test
Period.

“Consolidated Gross Senior Secured Leverage Ratio Certificate” shall mean a
certificate of an Authorized Officer of the Borrower setting forth in reasonable
detail the calculation of the Consolidated Gross Senior Secured Leverage Ratio
certified therein, which certificate shall be delivered to the Administrative
Agent no later than September 1, 2011 (it being understood that such certificate
may, at the Borrower’s option, be delivered at the time of delivery of (and in
such case may be combined with or made a part of) the officer’s certificate
delivered with respect to the Section 9.1 Financials for the fiscal quarter
ending on the last day of the Test Period to which such Consolidated Gross
Senior Secured Leverage Ratio relates).

“Second Amendment” shall mean Amendment No. 2 to this Agreement dated as of
May 28, 2009.

“Second Amendment Effective Date” shall have the meaning provided in the Second
Amendment.

 

4



--------------------------------------------------------------------------------

(ii) amending the definition of each of the following terms in Section 1.1 of
the Credit Agreement in the manner specified with respect thereto:

(A) the definition of “Applicable ABR Margin” is hereby amended by deleting the
table in such definition in its entirety and inserting, in lieu thereof, the
following:

 

Status

   Applicable ABR Margin for
Tranche A Term Loans
(including ABR Loans, Cdn ABR
Loans and Canadian Prime Loans)     Applicable ABR
Margin for
Revolving Credit
Loans (including
ABR Loans, Cdn
ABR Loans and
Canadian Prime
Loans) and
Swingline Loans     Applicable ABR
Margin for
Tranche C Term Loans  

Level I Status

   1.50 %   3.00 %   1.25 %

Level II Status

   1.25 %   3.00 %   1.25 %

Level III Status

   1.00 %   3.00 %   1.00 %

Level IV Status

   0.75 %   3.00 %   1.00 %

(B) the definition of “Applicable LIBOR Margin” is hereby amended by deleting
the table in such definition in its entirety and inserting, in lieu thereof, the
following:

 

Status

   Applicable LIBOR Margin for
Tranche A Term Loans     Applicable LIBOR
Margin for
Revolving Credit Loans     Applicable LIBOR
Margin
for Tranche C
Term Loans  

Level I Status

   2.50 %   4.00 %   2.25 %

Level II Status

   2.25 %   4.00 %   2.25 %

Level III Status

   2.00 %   4.00 %   2.00 %

Level IV Status

   1.75 %   4.00 %   2.00 %

(C) the definition of “Applicable Stamping Fee” is hereby amended and restated
in its entirety as follows:

“Applicable Stamping Fee” shall mean, with respect to each accepted or advanced
BA Loan by a Lender on any date, 4.00% per annum.

(D) the definition of “Canadian Letter of Credit Commitment” is hereby amended
by deleting the text “$20,000,000” and inserting, in lieu thereof, “$5,000,000”.

(E) the definition of “Canadian Revolving Credit Commitment” is hereby amended
by (1) replacing each instance of the phrase “date hereof” with the phrase
“Second Amendment Effective Date”, (2) replacing the text “Schedule 1.1(c)” with
“Schedule 1 to the Second Amendment” and (3) deleting

 

5



--------------------------------------------------------------------------------

the last sentence thereof in its entirety and inserting, in lieu thereof, the
following: “The Canadian Total Revolving Credit Commitment as of the Second
Amendment Effective Date is $5,000,000.”.

(F) the definition of “Commitment Fee Rate” is hereby amended and restated in
its entirety as follows:

“Commitment Fee Rate” shall mean, with respect to the Available US Commitment
and the Available Canadian Commitment on any day, 0.75% per annum.

(G) the definition of “LIBOR Rate” is hereby amended by inserting the text “(i)”
immediately prior to clause (a) of such definition and inserting the text “or
(ii) solely in the case of any Revolving Credit Loan, if greater, 2.00% per
annum” at the end thereof.

(H) the definition of “Revolving Credit Maturity Date” is hereby amended and
restated in its entirety as follows:

“Revolving Credit Maturity Date” shall mean either (i) if clause (ii) of this
definition does not apply, September 4, 2011 or, if such date is not a Business
Day, the first Business Day thereafter or (ii) if the Consolidated Gross Senior
Secured Leverage Ratio as of the last day of the Test Period ending on the last
day of the fiscal quarter of the Borrower ending closest to June 30, 2011, as
certified in the relevant Consolidated Gross Senior Secured Leverage Ratio
Certificate with respect thereto, is less than 0.75 to 1.00, January 4, 2012;
provided, however, that notwithstanding the foregoing, if the preceding clause
(ii) of this definition applies and if all Tranche C Term Loans shall not have
been fully repaid and/or refinanced on or prior to the Tranche C Term Loan
Maturity Date, the Revolving Credit Maturity Date shall be the date on which the
Tranche C Term Loan Maturity Date occurs.

(I) the definition of “Swingline Commitment” is hereby amended by deleting the
text “$30,000,000” and inserting, in lieu thereof, “$10,000,000”.

(J) the definition of “US Letter of Credit Commitment” is hereby amended by
deleting the text “$80,000,000” and inserting, in lieu thereof, “$30,000,000”.

(K) the definition of “US Revolving Credit Commitment” is hereby amended by
(1) replacing each instance of the phrase “date hereof” with the phrase “Second
Amendment Effective Date”, (2) replacing the text “Schedule 1.1(c)” with
“Schedule 1 to the Second Amendment” and (3) deleting the last sentence thereof
in its entirety and inserting, in lieu thereof, the following: “The US Total
Revolving Credit Commitment as of the Second Amendment Effective Date is
$95,000,000.”.

(b) Amendment to Section 2.1(c). Section 2.1(c) is hereby amended by adding the
following sentence at the end thereof: “Notwithstanding any contrary

 

6



--------------------------------------------------------------------------------

provision contained herein, the Swingline Lender shall not be required to make
Swingline Loans at any time when any Lender then holding any Revolving Credit
Commitments is a Defaulting Lender.”.

(c) Amendment of Section 4.2. Section 4.2 is hereby amended by inserting the
following at the end thereof:

“Notwithstanding the foregoing or any other provision to the contrary in this
Agreement or any other Credit Document, the reductions, terminations and
amendments of the Revolving Credit Commitments contemplated by the Second
Amendment shall be permitted to be made on the Second Amendment Effective
Date.”.

(d) Amendment of Section 13.6(b)(v). Section 13.6(b)(v) is hereby amended by
inserting at the beginning of the last sentence thereof the following: “Except
as otherwise contemplated by the Second Amendment with respect to all
assignments provided for therein,”.

SECTION 3. Representations and Warranties. To induce the other parties hereto to
enter into this Amendment, each of Holdings, the Borrower and the Canadian
Borrower represents and warrants to the Administrative Agent and each of the
Lenders that, as of the Second Amendment Effective Date:

(a) This Amendment has been duly authorized, executed and delivered by each of
Holdings, the Borrower and the Canadian Borrower, and each of (i) the Credit
Agreement, as amended hereby, and (ii) this Amendment, constitutes a legal,
valid and binding obligation of each of Holdings, the Borrower and the Canadian
Borrower enforceable in accordance with its terms, except as the enforceability
thereof may be limited by bankruptcy, insolvency or similar laws affecting
creditors’ rights generally and subject to general principles of equity.

(b) The representations and warranties set forth in Section 8 of the Credit
Agreement are, both prior to and after giving effect to this Amendment, true and
correct in all material respects on and as of the Second Amendment Effective
Date with the same effect as though made on and as of the Second Amendment
Effective Date, except to the extent such representations and warranties
expressly relate to an earlier date (in which case such representations and
warranties were true and correct in all material respects as of such earlier
date).

(c) No Default or Event of Default has occurred and is continuing.

SECTION 4. Waiver. The Required Lenders hereby waive in all respects the
provisions of Section 5.1 solely to the extent such provisions require that any
Agent or Lender be notified in advance of any prepayment of Revolving Credit
Loans made on or within three Business Days prior to the Second Amendment
Effective Date and in connection therewith.

 

7



--------------------------------------------------------------------------------

SECTION 5. Conditions to Effectiveness of Amendment. This Amendment shall become
effective upon the earliest date as of which all of the following have occurred
(such date, which occurred on May 28, 2009, the “Second Amendment Effective
Date”): (a) the Administrative Agent (or its counsel) shall have received
counterparts of this Amendment executed by Holdings, the Borrower, the Canadian
Borrower, the Subsidiary Guarantors, Lenders collectively constituting Required
Lenders, including in any event and without limitation, each of the Continuing
Revolving Credit Lenders and each of the Additional Revolving Credit Lenders,
(b) the Administrative Agent shall have received (i) for the account of each
Term Loan Lender that transmits its executed counterpart of this Amendment,
indicating its consent hereto, to the Administrative Agent on or prior to 5:00
PM (New York City time) on May 26, 2009, an amendment fee in an amount equal to
0.10% of the aggregate outstanding principal amount of the Term Loans held by
such Lender as of the Second Amendment Effective Date and (ii) for the account
of each Continuing Revolving Credit Lender and Additional Revolving Credit
Lender that transmits its executed counterpart of this Amendment, indicating its
consent hereto, to the Administrative Agent on or prior to 5:00 PM (New York
City time) on May 26, 2009, an extension fee in an amount equal to 1.75% of the
aggregate principal amount of the Revolving Credit Commitments held by such
Lender as of the Second Amendment Effective Date as set forth on Schedule 1
hereto; (c) the Administrative Agent shall have received a certificate from each
Credit Party, together with any appropriate insertions and attachments thereto,
in form and substance substantially consistent (to the extent applicable) with
that delivered by such Credit Party in connection with the First Amendment or
otherwise reasonably acceptable to the Administrative Agent; (d) the
Administrative Agent shall have received the executed legal opinions of Simpson
Thacher & Barlett LLP, special New York counsel to the Borrower, substantially
in the form of Exhibit A-1 hereto; and (e) all reasonable costs and expenses of
the Administrative Agent and the Lenders required to be paid or reimbursed by
the Borrower or Canadian Borrower pursuant to Section 13.5 of the Credit
Agreement or incurred in connection with this Amendment for which the Borrower
or Canadian Borrower has received an invoice on or before the date hereof shall
have been paid (including the reasonable fees, expenses and disbursements of
legal counsel to the Administrative Agent).

SECTION 6. Effect of Amendment. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Lenders or the
Administrative Agent or any other Credit Document, and shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Credit Agreement or any other provision of the
Credit Agreement or any other Credit Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. Nothing
herein shall be deemed to entitle any Credit Party to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Credit Document in similar or different circumstances. This Amendment
shall apply and be effective only with respect to the provisions of the Credit
Agreement specifically referred to herein. On and after the Second Amendment
Effective Date, (i) any reference to the Credit Agreement in any Credit Document
(other than this Amendment) shall mean

 

8



--------------------------------------------------------------------------------

the Credit Agreement, as modified hereby and (ii) this Amendment shall
constitute a “Credit Document” for all purposes of the Credit Agreement and the
other Credit Documents.

SECTION 7. Reaffirmation. Holdings and each Subsidiary Guarantor hereby consents
to this Amendment and the transactions contemplated hereby, and hereby confirms
its respective guarantee, pledges and grants of security interests, as
applicable, under and subject to the terms of each of the Credit Documents to
which it is a party, and agrees, notwithstanding the effectiveness of this
Amendment (but subject to clause (i) of the preceding Section 6), that such
guarantee, pledges and grants of security interests, and the terms of each
Security Document to which it is a party, shall continue to be in full force and
effect in accordance with the terms thereof. Each of Holdings and the Subsidiary
Guarantors acknowledges that each Continuing Revolving Credit Lender and each
Additional Revolving Credit Lender is a “Lender” and “Secured Party” for all
purposes under the Credit Documents.

SECTION 8. Counterparts. This Amendment may be executed by one or more of the
parties to this Amendment on any number of separate counterparts (including by
facsimile or other electronic transmission), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.

SECTION 9. GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

SECTION 10. Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

[Remainder of page intentionally left blank]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused a counterpart of this
Amendment to be duly executed and delivered as of the date first above written.

 

VISANT CORPORATION,

as Borrower

By:  

/s/ Paul B. Carousso

Name:   Paul B. Carousso Title:   Vice President JOSTENS CANADA LTD., as
Canadian Borrower By:  

/s/ Paul B. Carousso

Name:   Paul B. Carousso Title:   Vice President VISANT SECONDARY HOLDINGS
CORP., as Holdings By:  

/s/ Paul B. Carousso

Name:   Paul B. Carousso Title:   Vice President Solely with respect to
Section 7 of this Amendment: VISANT SECONDARY HOLDINGS CORP. By:  

/s/ Marie D. Hlavaty

Name:   Marie D. Hlavaty Title:   Vice President

Signature Page to Amendment No. 2, dated as of May 28, 2009,

to Credit Agreement, dated as of October 4, 2004,

for Visant Corporation. and Jostens Canada Ltd.



--------------------------------------------------------------------------------

AKI, INC. By:  

/s/ Marie D. Hlavaty

Name:   Marie D. Hlavaty Title:   Vice President DIXON DIRECT CORP. By:  

/s/ Marie D. Hlavaty

Name:   Marie D. Hlavaty Title:   Senior Vice President IST, CORP. By:  

/s/ Marie D. Hlavaty

Name:   Marie D. Hlavaty Title:   Vice President JAGUAR ADVANCED GRAPHICS GROUP
INC. By:  

/s/ Marie D. Hlavaty

Name:   Marie D. Hlavaty Title:   Senior Vice President JOSTENS, INC. By:  

/s/ Marie D. Hlavaty

Name:   Marie D. Hlavaty Title:   Vice President

Signature Page to Amendment No. 2, dated as of May 28, 2009,

to Credit Agreement, dated as of October 4, 2004,

for Visant Corporation. and Jostens Canada Ltd.



--------------------------------------------------------------------------------

MEMORY BOOK ACQUISITION LLC By:  

/s/ Marie D. Hlavaty

Name:   Marie D. Hlavaty Title:   Senior Vice President PCC EXPRESS, INC. By:  

/s/ Marie D. Hlavaty

Name:   Marie D. Hlavaty Title:   Senior Vice President PHOENIX COLOR CORP. By:
 

/s/ Marie D. Hlavaty

Name:   Marie D. Hlavaty Title:   Senior Vice President PHOENIX (MD) REALTY, LLC
By:  

/s/ Marie D. Hlavaty

Name:   Marie D. Hlavaty Title:   Senior Vice President NEFF HOLDING COMPANY By:
 

/s/ Marie D. Hlavaty

Name:   Marie D. Hlavaty Title:   Senior Vice President NEFF MOTIVATION, INC.
By:  

/s/ Marie D. Hlavaty

Name:   Marie D. Hlavaty Title:   Senior Vice President

Signature Page to Amendment No. 2, dated as of May 28, 2009,

to Credit Agreement, dated as of October 4, 2004,

for Visant Corporation. and Jostens Canada Ltd.



--------------------------------------------------------------------------------

THE LEHIGH PRESS, INC. By:  

/s/ Marie D. Hlavaty

Name:   Marie D. Hlavaty Title:   Senior Vice President SPICE ACQUISITION CORP.
By:  

/s/ Marie D. Hlavaty

Name:   Marie D. Hlavaty Title:   Senior Vice President VISUAL SYSTEMS, INC. By:
 

/s/ Marie D. Hlavaty

Name:   Marie D. Hlavaty Title:   Senior Vice President

 

Signature Page to Amendment No. 2, dated as of May 28, 2009,

to Credit Agreement, dated as of October 4, 2004,

for Visant Corporation. and Jostens Canada Ltd.



--------------------------------------------------------------------------------

CREDIT SUISSE, CAYMAN ISLANDS BRANCH, individually as a Lender and as
Administrative Agent, By:  

/s/ Mikhail Faybusovich

Name:   Mikhail Faybusovich Title:   Vice President By:  

/s/ Christopher Reo Day

Name:   Christopher Reo Day Title:   Associate CREDIT SUISSE, TORONTO BRANCH,
individually as a Lender and as Canadian Administrative Agent, By:  

/s/ Alain Daoust

Name:   Alain Daoust Title:   Director By:  

/s/ Steve W. Fuh

Name:   Steve W. Fuh Title:   Vice-President

 

Signature Page to Amendment No. 2, dated as of May 28, 2009,

to Credit Agreement, dated as of October 4, 2004,

for Visant Corporation. and Jostens Canada Ltd.



--------------------------------------------------------------------------------

To approve Amendment:

 

[Name of Institution]:  

[Lender]

  , as Lender,   by  

[Authorized Signatory]

Name:     Title:    

 

Signature Page to Amendment No. 2, dated as of May 28, 2009,

to Credit Agreement, dated as of October 4, 2004,

for Visant Corporation. and Jostens Canada Ltd.



--------------------------------------------------------------------------------

Schedule 1

Revolving Credit Commitments

 

Continuing Revolving Credit Lender

   US Revolving Credit
Commitment    Canadian Revolving
Credit Commitment

Bank of America NA

   $ 18,333,333.33    $ 1,666,666.67

Credit Suisse, Toronto Branch

   $ 0    $ 1,666,666.67

Credit Suisse, Cayman Islands Branch

   $ 18,333,333.33    $ 0

Deutsche Bank AG

   $ 18,333,333.33    $ 1,666,666.67

Navigator CDO 2004 Ltd

   $ 2,000,000.00    $ 0

ING Capital LLC

   $ 8,000,000.00    $ 0

Subtotal

   $ 65,000,000.00    $ 5,000,000.00

Additional Revolving Credit Lender

     

Wells Fargo Bank, National Association

   $ 10,000,000.00    $ 0

Barclays Bank PLC

   $ 20,000,000.00    $ 0              

Total

   $ 95,000,000.00    $ 5,000,000.00              

 

Signature Page to Amendment No. 2, dated as of May 28, 2009,

to Credit Agreement, dated as of October 4, 2004,

for Visant Corporation. and Jostens Canada Ltd.